DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,607,203 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches: 
“a synchronization server, disposed not on-premise with said POS terminals, operably coupled to said POS terminals via said network, configured to receive said first state changes, and configured to transmit said first state changes and second state changes to said POS terminals, wherein said second state changes correspond to one of said orders received by said synchronization server from a third-party terminal that is not on-premise with said POS terminals, and that is running a third-party application, said synchronization server comprising: 
a queue processor, configured to queue said state changes in durable terminal queues that correspond to said POS terminals, wherein said first and second state changes are transmitted to a first one of said POS terminals, from oldest to youngest, when said first one of said POS terminals is operably connected to said network, and wherein said first and second state changes are maintained in durable terminal queues corresponding to other ones of said POS terminals while said other ones of said POS terminals remain operably disconnected from said network”, 
as recited in claim 1. 
Claims 8 and 15 recite similar limitations as set forth in claim 1, and therefore are patentable over prior art.
Claims 2-7, 9-14 and 16-20 depend, directly or indirectly, from claims 1, 8 or 15, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2015/0206116 (Bess et al.) discloses a local Point-of-Service (POS) server can receive requests from POS terminals on the local network that are unable to communicate with a central POS server due to, for example, a loss of network connectivity. The local POS server can generate transactions based on the requests, and store the transactions in a queue. The local POS can then transfer the queue to a recovery agent executing on the central POS server once connectivity has been restored. The central POS server can process a transaction by invoking an API of an order management system using a command and input parameters comprised within a transferred transaction. 
However, Bess et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2016/0125449 (Beatty et al.) discloses a computer-implemented method for an extensible point-of-sale device. The method includes registering a third-party application to be notified of a transaction change on the point-of-sale device. The method also includes displaying a user interface to a user during a purchase transaction on a display of the point-of-sale device using one of a register module and a payment module. The method also includes receiving the transaction change via the user interface of the point-of-sale device. The method also includes broadcasting the transaction change to a set of registered applications that includes the third-party application. The method also includes taking an action that modifies the purchase transaction using the third-party application in response to the broadcasting. 
However, Beatty et al. fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2002/0152104 (Ojha et al.) discloses a method for synchronizing planning information in a high availability planning and scheduling architecture that includes processing requests from one or more external systems (40) using an advanced planning and scheduling (APS) engine (22) included in a first primary high availability (HA) system (20a). The processing of requests includes modifying planning information stored in memory of the first primary HA system (20a) according to the requests. The method also includes storing change information reflecting the modifications to the planning information in a database (64) and extracting the change information from the database (64) at an extraction time. Furthermore, the method includes updating the planning information using the extracted change information and storing the updated planning information in memory of a second primary HA system (20a'). In addition, the method includes identifying requests that were processed by the first primary HA system (20a) after the extraction time and updating the planning information stored in memory of the second primary HA system (20a') to account for these requests. The method also includes replacing the first primary HA system (20a) with the second primary HA system (20a'). 
However, Ojha et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687